         Case 1:18-cv-10389-LAP Document 34 Filed 09/03/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

         -versus-                                18-CV-10389 (LAP)

KENT ADAM JAMES,                                        ORDER

                Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court is in receipt of Mr. James’s letter regarding the

Court’s August 17, 2020 order.         (Dkt. no. 33.)    Mr. James’s time

to file his notice of appeal is extended to October 8.              The

Clerk of the Court shall mail a copy of this order to Mr. James.


SO ORDERED.

Dated:    September 3, 2020
          New York, New York


                                          ____________________________
                                          LORETTA A. PRESKA, U.S.D.J.
